Citation Nr: 1446403	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  08-34 414	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for coronary artery disease, to include as due to herbicide exposure.

2.  Entitlement to service connection for hypertension, to include as secondary to service-connected type II diabetes mellitus.

3.  Entitlement to service connection for peripheral neuropathy of the upper right extremity, to include as secondary to service-connected type II diabetes mellitus.

4.  Entitlement to service connection for peripheral neuropathy of the upper left extremity, to include as secondary to service-connected type II diabetes mellitus.

5.  Entitlement to service connection for an eye disability, to include as secondary to service-connected type II diabetes mellitus.




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Shana Z. Siesser, Counsel



INTRODUCTION

The appellant served on active duty from February 1966 to February 1970, including service in the Republic of Vietnam from September 1967 to October 1968. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision of a special processing unit known as the Tiger Team at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio. The appellant's claim was subsequently transferred to the jurisdiction of the RO in Pittsburgh, Pennsylvania.

The Board remanded the case for further development in August 2012.  The case has since been returned for appellate review.  

The Board notes that the Veteran's appeal originally included claims for service connection for peripheral neuropathy of the right and left lower extremities.  However, the RO granted those claims in a February 2013 rating decision.  
Therefore, they are no longer on appeal, and no further consideration is necessary.

The issues of earlier effective dates for the grant of service connection for peripheral neuropathies of the right and lower extremities have been raised by the record in the Veteran's October 2014 brief, but they have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

A review of the Virtual VA electronic claims file and the Veterans Benefits Management System paperless claims processing system shows an October 2014 appellate brief.  The remaining documents are either not pertinent to the present appeal or duplicative of documents contained within the Veteran's physical claims file.
 
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's most recent treatment records are dated in 2008.  As the Veteran's representative argued in the October 2014 brief, updated treatment records must be obtained.  

With regard to the Veteran's claim of service connection for coronary artery disease, the October 2012 VA examiner found the Veteran had no diagnosis of coronary artery disease.  However, treatment records dated in May 2006 indicate the Veteran was being treated with Verapamil for Prinzmetal's angina and had two catheterizations.  Although the examiner noted these catheterizations in finding the Veteran has no current diagnosis, he did not discuss the notation of Prinzmetal's angina and whether it was indicative of any current cardiovascular disorder.  Therefore, a clarifying VA opinion is necessary. 

With regard to the Veteran's claims of service connection for hypertension, the October 2012 VA examiner opined that the Veteran's hypertension pre-dated his diabetes mellitus and therefore was not caused by the latter disorder.  Additionally, he opined that the Veteran's hypertension could not be secondary to or aggravated by his diabetes mellitus because no diabetic kidney disease is present.  However, in October 2014, the Veteran's representative submitted medical literature supporting his claim, which states that hypertension commonly occurs in diabetics without abnormal renal function.  Given this evidence, clarification is needed from the VA examiner.  

With regard to the Veteran's claims of service connection for peripheral neuropathy of the bilateral upper extremities, the October 2012 VA examiner found that the Veteran had "no upper extremity diabetic peripheral neuropathy at this time."  However, the examiner did note a diagnosis of carpal tunnel syndrome.  In his October 2014 brief, the Veteran's representative argued that carpal tunnel syndrome is due to his diabetes mellitus and provided medical literature which lists "certain peripheral neuropathies, such as diabetes mellitus" as a potential cause of carpal tunnel syndrome.  Therefore, an addendum opinion is required to address whether the Veteran's carpal tunnel syndrome is secondary to his service-connected diabetes.  

Finally, with regard to his claim of service connection for an eye disorder, the Veteran's claim was remanded by the Board in August 2012 for a VA examination and readjudication of his claim.  The Veteran underwent an exam in October 2012, but the February 2013 supplemental statement of the case did not readjudicate this claim, nor was it readjudicated in any subsequent rating decision.  Therefore, remand is necessary.  See Stegall v. West, 11 Vet. App. 268 (1998).


Accordingly, the case is REMANDED for the following action:


1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for coronary artery disease, hypertension, an eye disorder, and peripheral neuropathy for the upper extremities.  A specific request should be made for any treatment providers who have diagnosed the Veteran with coronary artery disease or who have conducted catheterizations. 

After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA medical records dated since 2008.

2.  After completing the foregoing development, the AOJ should refer the Veteran's claims folder to the October 2012 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current cardiovascular disorder.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should then state whether the Veteran has ischemic heart disease, to include coronary artery disease.  In making this determination, he or she should consider the treatment records, any reports of catheterizations, and the contentions and medical literature submitted by the Veteran's representative in October 2014.  The examiner should also address whether the Veteran's treatment with Verapamil for Prinzmetal's angina is indicative of any ischemic heart disease.


A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should refer the Veteran's claims folder to the October 2012 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current hypertension.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should opine as to whether it is at least as likely as not that that the Veteran's hypertension is causally or etiologically related to his military service. 

The examiner should also state whether it is at least as likely as not that hypertension was either caused by or permanently aggravated by the Veteran's service-connected diabetes mellitus.  In rendering this opinion, the examiner should address the contentions and medical literature submitted by the Veteran's representative in October 2014.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

4.  The AOJ should refer the Veteran's claims folder to the October 2012 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying opinion as to the nature and etiology of any current peripheral neuropathy of the upper extremities.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and the Veteran's own assertions.

It should be noted that he is competent to attest to factual matters of which he had first-hand knowledge.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should state whether has a neurological disorder of the upper extremities, to include peripheral neuropathy and carpal tunnel syndrome.

For each diagnosis identified, the examiner should opine as to whether it is at least as likely as not that that the disorder is causally or etiologically related to his military service. 

The examiner should also state whether it is at least as likely as not that the disorder was either caused by or permanently aggravated by the Veteran's service-connected diabetes mellitus.  

In rendering this opinion, the examiner should address the contentions and medical literature submitted by the Veteran's representative in October 2014.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.)

A clear rationale for all opinions should be provided, and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, the examiner should review copies of all pertinent records in the Veteran's claims file, or in the alternative, the claims file.

5.  After the development requested has been completed, the AOJ should review the examination reports to ensure that they are in compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ should implement corrective procedures. 

6.  After completing the above actions, the AOJ should conduct any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs.
 
7.  Thereafter, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This adjudication should include the issue of entitlement to service connection for an eye disorder.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


